695 So. 2d 861 (1997)
Joe JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 95-01858.
District Court of Appeal of Florida, Second District.
June 18, 1997.
James Marion Moorman, Public Defender, Bartow, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Johnny T. Salgado, Assistant Attorney General, Tampa, for Appellee.
THREADGILL, Chief Judge.
The appellant, Joe Johnson, challenges his judgments and sentences for trafficking in cocaine and conspiracy to traffic in cocaine. While he raises several issues, we find merit only in his contention that the trial court erred in imposing consecutive minimum mandatory sentences upon him. We, therefore, remand for resentencing.
Consecutive minimum mandatory sentences may not be imposed for trafficking in cocaine and conspiracy to traffic in cocaine, when those offenses arise out of the same criminal episode and involve the same contraband. See Frazier v. State, 630 So. 2d 1237 (Fla. 2d DCA), review denied, 639 So. 2d 978 (Fla.1994); Drake v. State, 614 So. 2d 24 (Fla. 2d DCA 1993); Boom v. State, 574 So. 2d 1213 (Fla. 2d DCA 1991). Since the record shows that both the trafficking and the conspiracy in this instance arose out of the same criminal episode and involved the same contraband, the trial court erred in ordering the minimum mandatory sentences for those offenses to be served consecutively. We, therefore, reverse and remand for resentencing. We affirm in all other respects.
Affirmed in part, reversed in part, and remanded for resentencing.
QUINCE and NORTHCUTT, JJ., concur.